Title: To James Madison from Joseph Welscher, 1 October 1803 (Abstract)
From: Welscher, Joseph
To: Madison, James


1 October 1803, Savannah. Resigns his appointment as commissioner of bankruptcy. Regrets this decision, as he is “Firmly attached to the present Administration from principle,” but “By the Constitution of this State, I cannot hold that Appointment and a seat in the Legislature, and weighty Political reasons induce me to prefer a seat in the Legislature.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Welscher”). 1 p.; docketed by Jefferson.



   
   Joseph Welscher was a leader of Savannah’s Republicans and an ardent supporter of James Jackson (George R. Lamplugh, Politics on the Periphery: Factions and Parties in Georgia, 1783–1806 [Newark, Del., 1986], pp. 151–52).


